DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c). No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). It is furthermore noted that the disclosure cites figure drawings however no drawings have been received.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“transceiving unit” in claim 12, 16, 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claim(s) 1-12 and 14-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3, 13 of copending Application No. 16/613,099 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as set forth in the tables and description below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant Claim 1
‘099 Application claim 1


A method for compensating for noise, in particular phase noise, in a primary radar system, wherein a 
A method for compensating for noise, in particular phase noise, or for a systematic deviation in a secondary radar system, in particular a radiolocation system, comprising a first and at least one second non-coherent transceiving unit, wherein a 


	

first first transmission signal (s11(t)) containing a first first interfering component, caused by the noise or the systematic deviation, is transmitted by the first transceiving unit, wherein at least one second first transmission signal (s12(t)) containing a second first interfering component, caused by the noise or the systematic deviation, is 

transmitted by the transceiving unit simultaneously or in a temporally overlapping manner with the first transmission signal, wherein the 
transmitted by the first transceiving unit simultaneously or in a temporally overlapping manner with the first first transmission signal (s11(t)), wherein the
transmission signals are such that phase shifts and/or frequency shifts which result from the interfering components are at least partially compensated for during a further processing and evaluation of the transmission signals.
 transmission signals (s11(t), s12(t)) are such that phase shifts and/or frequency shifts which result from the interfering components are at least partially compensated for during a further processing and evaluation of the transmission signals.



Instant Claim 2
‘099 Application claim 2


The method according to claim 1, 




 


[[-]] wherein a second measurement signal (sm2(t)) is generated from the second transmission signal (s2(t)) and the second reception signal (s2(t-r)), in particular by mixing and/or by correlation.

[[-]] wherein a first measurement signal (sm(t)) is generated from the first first transmitted signal (sil(t)) and the first second received signal (s21(t)), in particular by mixing and/or by correlation, preferably in the form of a complex conjugate multiplication, and a second measurement signal (sm2(t)) is generated from the second first transmitted signal (s12(t)) and the second second received signal (s22(t)), in particular by mixing and/or by correlation, preferably in the form of a complex conjugate multiplication.
[[-]] wherein the second transmission signal is reflected at at least one object, so that a second reception signal (s2(t-T)) reaches the transceiver, and 

[[-]] wherein the transmitted first second signal (s21'(t)) is received by the first transceiving unit as a first second received signal (s21(t)) and the transmitted second second signal (s22'(t)) is received by the first 



Instant Claim 3
‘099 Application claim 3
The method according to claim 2, wherein a first interfering component, resulting from the noise, of the first measurement signal (smi(t)) and a second interfering component, resulting from the noise, of the second measurement signal (sm2(t)) are complex conjugate to one another.
The method according to claim 2, wherein a first interfering component, resulting from the noise or the systematic deviation, of the first measurement signal (smi(t)) and a second interfering component, resulting from the noise or the systematic deviation, of the second measurement signal (sm2(t)) are complex conjugate to one another.


Instant Claim 4
‘099 Application claim 4
The method according to claim 1, wherein the first transmission signal has a first factor which is complex conjugate to a second factor of the second transmission signal (s2(t)).
The method according to claim 1, wherein the first first transmitted signal (sli(t)) has at least one first factor which is complex conjugate to a second factor of the second first transmitted signal (s12(t)).






‘099 Application claim 5
The method according to claim 1, wherein the first transmission signal (si(t)) has at least one frequency ramp with a first slope and the second transmission signal (s2(t)) has at least one frequency ramp with a second slope, wherein the first slope has a different sign than the second slope, wherein an amount of the first and second slope is preferably at least substantially equal.
The method according to claim 1, wherein the first first transmitted signal (sli(t)) has at least one frequency ramp with a first slope and the second first transmitted signal (s12(t)) has at least one frequency ramp with a second slope, wherein the first slope has a different sign than the second slope, wherein the amounts of the first and second slope are preferably at least substantially equal.




Instant Claim 6
‘099 Application claim 6


6. The method according to claim 1, in particular according to any one of claims 3 to 5, wherein a base HF signal for the first (smi(t)) and second (sm(t)) measurement signal or for the first (si(t)) and second (s2(t)) transmission signal is generated by the same HF generator (LO).
6. The method according to claim 1, , wherein a base HF signal for the first (smi(t)) and second (sm2(t)) measurement signal or for the first first (sil(t)) and second first (s12(t)) transmitted signal is generated by the same first HF generator (LO 1).


Instant Claim 7
‘099 Application claim 7



7. The method according to claim 1, , wherein the first first transmitted signal or the first measurement signal (smi(t)) is based on an output of a first modulation generator (G11) and the second first transmitted signal or second measurement signal (sm2(t)) is based on an output of a second modulation generator (G12), orwherein the first first transmitted signal (sil(t)) and the second first transmitted signal (s- 12(t) or the first measurement signal (smi(t)) and the second measurement signal (sm2(t)) are based on an output of a joint modulation generator (G1).



Instant Claim 8
‘099 Application claim 8


8. The method according to claim 1, wherein a (fundamental) signal for the first and/or second transmission signal is generated and then the respective transmission signal is modulated by way of a modulation generator, in particular a vector modulator, wherein the 



Instant Claim 9
‘099 Application claim 9


9. The method according to claim 1, wherein a frequency, preferably containing propagation time information, in particular a beat frequency, is derived from the first and/or second measurement signal, and/or wherein the measurement signals or signals derived from the measurement signals or parts thereof, in particular a respective frequency, preferably containing propagation time information, in particular a beat frequency, are combined with one another, preferably added to one another.




Instant Claim 10
‘099 Application claim 10


10. The method according to claim 1, , wherein the first measurement signal (smi(t)) is generated by a first mixer (Ml) and the second measurement signal (sm2(t)) is generated by a second mixer (M2), or wherein the first measurement signal (smi(t)) and the second measurement signal (sm2(t)) are generated by a joint, in particular complex, mixer (M).
10. The method according to claim 1, , wherein the first measurement signal (sm(t)) is generated by a first mixer (M11) and the second measurement signal (sm2(t)) is generated by a second mixer (M12), or wherein the first measurement signal (smi(t)) and the second measurement signal (sm2(t)) are generated by a joint, in particular complex, mixer (M1).


Instant Claim 11
‘099 Application claim 11


11. The method according to claim 1, in particular according to any one of claims 2 to 10, wherein the measurement signals are mixed products of FMCW signals, in particular FMCW ramps, SFCW signals or OFDM signals, which are preferably generated by way of a local oscillator.
11. The method according to claim 1, wherein the measurement signals are mixed products of FMCW signals, in particular FMCW ramps, SFCW signals or OFDM signals, which are preferably generated by way of incoherent local oscillators, in particular by way of a first local oscillator in the first 


Instant Claim 12
‘099 Application claim 13
A device for compensating for noise, in particular phase noise, in a primary radar system, in particular for carrying out the method according to any one of the preceding claimsclaim 1, comprising a transceiving unit for generating and transmitting a first transmission signal containing a first interfering component, caused by the noise, and for 
A device for compensating for noise, in particular phase noise, or for a systematic deviation in a secondary radar system, preferably a radiolocation system, comprising a first and a second non-coherent transceiving unit, in particular for carrying out the method according to claim 1, wherein at least the first transceiving unit is configured to generate and transmit a first first transmission signal (sil(t)) containing a first first interfering component, caused by the noise or the systematic deviation, and to 
generating and transmitting, simultaneously or in a temporally overlapping manner, at least one second transmission signal containing a second interfering component, caused by the noise, such that phase shifts and/or frequency shifts which result from the interfering components can be at least 




Instant Claim 14
‘099 Application claim 15


14. The device according to claim 13, wherein a first interfering component, resulting from the noise, of the first measurement signal (smi(t)) and a second interfering component, resulting from the noise, of the second measurement signal (sm2(t)) are complex conjugate to one another.
15. A device according to claim 14, wherein a first interfering component of the first measurement signal (smi(t)) and a second interfering component of the second measurement signal (sm2(t)) are complex conjugate to one another.



Instant Claim 15
‘099 Application claim 16


15. The device according to claim 12 10 or 11, wherein the first transmission signal has a first factor which is complex conjugate to a second factor of the second transmission signal (s2(t)).
16. A device according to claim 13, wherein the first first transmitted signal has a first factor which is complex conjugate to a second factor of the second first transmitted signal (s12(t)).


Instant Claim 16
‘099 Application claim 17


16. The device according to claim 12, wherein the transceiving unit comprises a transmitting antenna (TX) and a receiving antenna (RX), wherein the transmitting antenna (TX) transmits the first and second signal and the receiving antenna (RX) receives the first and second reflected signal, or wherein the transceiving unit comprises a joint transmitting/receiving antenna (TX/RX), wherein the joint transmitting/receiving antenna (TX/RX) transmits the first signal (si(t)) and receives the first reflected signal (sj(t-r)) and transmits the second signal (s(t)) and receives the second reflected signal (s2(t-T)).
17. A device according to claim 13, comprising a first transceiver for [[-]] transmitting a first first signal (sli(t)) and a second first signal (s12(t)), [[-]] receiving a transmitted first second signal (s21'(t)) as a first second received signal (s21(t)) and a transmitted second second signal (s22'(t)) as a second second received signal (s22(t)), wherein the transceiver preferably comprises a transmitting antenna (TX) and a receiving antenna (RX) such that the transmitting antenna (TX) transmits the first first and the second first signal and the receiving antenna (RX) receives the first second and second second received signal, or wherein the transceiver preferably comprises a joint transmitting/receiving antenna (TX/RX) such that the joint transmitting/receiving antenna (TX/RX) transmits the first first signal (sil(t)) and receives the first second received signal (s21(t)) and transmits the second first signal 


Instant Claim 17
‘099 Application claim 18


17. The device according to claim 12, wherein the measurement signal generating means comprises one or more mixers (Ml, M2; MRX; TM) for generating the first measurement signal (smi(t)) from the first transmission signal (si(t)) and the first reception signal (sj(t-r)) by mixing, and/or for generating the second measurement signal (s2(t)) from the second transmission signal (s2(t)) and the second reception signal (s2(t-`)) by mixing.
18. A device according to claim 13, wherein the measurement signal generating means, in particular comprising one or more mixers (M11, M12; M21, M22; M1, M2; MRX; TM), is configured to generate the first measurement signal (sm(t)) from the transmitted first first signal and the received first second signal, in particular by mixing, and to generate the second measurement signal (sm2(t)) from the transmitted second first signal and the received second second signal, in particular by mixing.


Instant Claim 18
‘099 Application claim 19


18. The device according to claim 12, wherein the measurement signal generating means comprises a first measurement signal generating unit, in particular a first mixer 




Instant Claim 19
‘099 Application claim 20


	19. The device according to claim 12, characterized by further including an HF generator (LO) for generating a base HF signal for the first and second transmission 





Instant Claim 20
‘099 Application claim 21


20. The device according to claim 12, characterized by further including a first modulation generator (Gl), on the output of which the first transmission signal or first measurement signal (smi(t)) is based, and a second modulation generator (G2), on the output of which the second transmission signal or second measurement signal (sm2(t)) is based, or by a joint modulation generator (G), on the output of which the first transmission signal or first measurement signal (smi(t)) and the second transmission signal or second measurement signal (sm2(t)) are based.

21. A device according to claim 13, characterized by a first modulation generator (G11), on the output of which the first first transmitted signal (sil(t)) or the first measurement signal (smi(t)) is based, and a second modulation generator (G12), on the output of which the second first transmitted signal (s12(t)) or the second measurement signal (sm2(t)) is based, or characterized by a joint modulation generator (G1), on the output of which the first first (sil(t)) and the second first (s12(t)) transmitted signal or the first measurement signal (sm(t)) and the second measurement signal (Sm2(t)) are based.




‘099 Application claim 22


21. Use of a method according to claim 1 and/or of a device according to claim 12 for increasing the accuracy of a distance measurement in a remote sensing system.

22. Use of a method according to claim 1 and/or of a device according to claim 13 for increasing the accuracy of a distance measurement and/or for security-related applications and/or for compensating for interfering influences due to simplified hardware, for example for generating local oscillator signals by means of PLL, and/or for evaluating a signal phase for an estimation of speed, for an angle estimation and/or for an SAR processing.



Instant Claim 22
‘099 Application claim 23


22. Radar system, in particular a primary radar system, configured to carry out the method according to claim 1 and/or comprising a device according to claim 12.

23. Radar system, in particular a secondary radar system, configured to carry out the method according to claim 1 and/or comprising a device according to claim 13 and/or for a use according to claim 22, wherein the radar system comprises a first and at least one second non-coherent transceiving unit.



Claim Objections
Claims 21 and 22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n). Accordingly, the claims 21 and 22 not been further treated on the merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite only a signal, which is not one of the four statutory categories. Although the preamble of claim 1 includes language such as “transceiving unit”, these terms do not have patentable weight as they are only describing the field of use of the purported method. 
Claim 22 is further rejected as use claims. “Use” claims do not purport to claim a process, machine, manufacture, or composition of matter and therefore fail to comply with 35 U.S.C. 101. See MPEP 21730.5(q). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Non-limiting examples of such language include:
the expressions “in particular” and “at least partially”;
the use of “preferably” and “and/or”;
the use of “an amounts of the first and second slope are preferably at least substantially equal”;
The use of parenthesis “(fundamental)” in claim 8

Claims 1-11, 21 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims fail to state a class of statutory subject matter. MPEP 2173.05(q).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-13, 15-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Brosche (US-20120200453).

Regarding claim 1, Brosche teaches A method for compensating for noise, in particular phase noise, in a primary radar system, wherein a first transmission signal containing a first interfering component, caused by the noise, is transmitted (Brosche 0103  by a 
transceiving unit (Brosche fig. 2a “TX” and “RX”), wherein at least 
one second transmission signal (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise ”; 0086 “FIG. 1a shows a measurement arrangement for measurement having a four-port network (4-port network). This comprises two UWB systems 100 arranged in parallel.”; 0096 “N UWB systems 100 arranged in parallel”; fig. 2a element “100” [fig. 2a shows a schematic of one UWB system “100” and thus there exists a plurality fig. 2a schematics of N multiplicity. For this reason the same elements within USB system 100 are used to refer to a plurality of claimed features].)
 containing a second interfering component, caused by the noise, is transmitted (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise ”) 
by the transceiving unit (Brosche fig. 2a “TX” and “RX”)
simultaneously or in a temporally overlapping manner with the first transmission signal (Brosche 0090 “transmitters 101', 101'' are synchronized”), wherein the 
transmission signals are such that phase shifts and/or frequency shifts which result from the interfering components (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise from the first oscillator PLL.sub.1.”) are at least partially 
compensated for during a further processing and evaluation of the transmission signals (Brosche 0115 “The low-pass filter 203 [which is before transmission fig. 2a] is used to . 

Regarding claim 2, Brosche teaches The method according to claim 1. 
Brosche further teaches [[-]] wherein the first transmission signal is reflected at at least one object, so that a first reflected reception signal (s1(t-𝜏)) reaches the transceiver (Brosche 0088 “The transmitted signal TX' propagates over the reflection path 120 and the scatter path 121. This means that the reflected transmitted signal TX' is received both as a reflection received signal RX' by the first UWB system 101' ”), 
[[-]] wherein a first measurement signal (sm1(t)) is generated from the first transmission signal (s1(t)) and the first reception signal (s1(t-𝜏)), in particular by mixing and/or by correlation (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”.), 
[[-]] wherein the second transmission signal is reflected at at least one object, so that a second reception signal (s2(t-𝜏)) reaches the transceiver (Brosche 0088 “The transmitted signal TX' propagates over the reflection path 120 and the scatter path 121. This means that the reflected transmitted signal TX' is received both as a reflection received signal RX' by the first UWB system 101' ”; 0090 “transmitters 101', 101''”; 0091 “Any desired multiplicity N (N may be any desired natural number) of UWB systems may be connected . . . any desired number M (M may be any desired natural number) of transmitting or receiving channels may be added”), and 
[[-]] wherein a second measurement signal (sm2(t)) is generated from the second transmission signal (s2(t)) and the second reception signal (s2(t-𝜏)), in particular by mixing and/or by correlation (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”.). 

Regarding claim 7, Brosche teaches The method according to claim 1. 
Brosche further teaches wherein the first transmission signal or first measurement signal (sm1(t)) is based on an output of a first modulation generator (Gi) and the second transmission signal or second measurement signal (sm2(t)) is based on an output of a second modulation generator (G2), or wherein the first transmission signal or the first measurement signal (sm1(t)) and the second transmission signal or the second measurement signal (sm2(t)) are based on an output of a joint modulation generator (G) (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”; [Mixer M2 corresponds to a modulation generators G1 and G2 because a mixer modulates signals. The first and second transmit signals correspond to signal 220 since multiple transmit/receive modules exist as described in claim 1.]). 

Regarding claim 8, Brosche teaches The method according to claim 1. 
Brosche further teaches wherein a (fundamental) signal for the first and/or second transmission signal is generated and then the respective transmission signal is modulated by way of a modulation generator, in particular a vector modulator (Brosche fig. 2a elements “220”, “M1”; [Transmit signal 220 is modulated by M1]), wherein the 
first and/or second transmission signal is/are preferably generated by applying a modulation signal to a real or complex input of the modulation generator (Brosche 0077 “The radar signal TX which is produced in the transmitter 101 and is modulated”), in particular vector modulator, preferably such that the second - and preferably mirrored - transmission signal is generated in addition to the first transmission signal. 

Regarding claim 9, Brosche teaches The method according to claim 1. 
Brosche further teaches wherein a frequency, preferably containing propagation time information, in particular a beat frequency, is derived from the first and/or second measurement signal (Brosche 0099 “sampling frequency f.sub.s of the sample signals 215a, 215b is produced in accordance with the exemplary embodiment in FIG. 2a”; [See transmit signal “220” and received signal “RX” in fig. 2a.]), 
and/or wherein the measurement signals or signals derived from the measurement signals or parts thereof, in particular a respective frequency, preferably containing propagation time information, in particular a beat frequency, are combined with one another, preferably added to one another (Brosche 0148 “signals 401, 405 are essentially merely shifted in time with respect to one another by a propagation time 𝜏 of the radar signal in the radar channel. 𝜏 may be the propagation time from transmission of a signal TX to reception of a signal RX.”). 

Regarding claim 10, Brosche teaches The method according to claim 1. 
Brosche further teaches wherein the first measurement signal (sm1(t)) is generated by a first mixer (Ml) and the second measurement signal (sm2(t)) is generated by a second mixer (M2) (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”. [“220” corresponds to the first and second transmit IF1” corresponds to a first and second measurement signal as explained in claim 1.]), 
or wherein the first measurement signal (sm1(t)) and the second measurement signal (sm2(t)) are generated by a joint, in particular complex, mixer (M). 

Regarding claim 11, Brosche teaches The method according to claim 1.
Brosche further teaches wherein the measurement signals are mixed products of FMCW signals, in particular FMCW ramps, SFCW signals or OFDM signals, which are preferably generated by way of a local oscillator (Brosche 0115 “The single-heterodyne UWB radar system 100 has a first regulated radio-frequency oscillator PLL1, 200 for production of the stepped modulation ramp 300 ”). 

Regarding claim 12, A device for compensating for noise, in particular phase noise, in a primary radar system, in particular for carrying out the method according to claim 1. 
Brosche further teaches comprising a 
transceiving unit (Brosche fig. 2a “TX” and “RX”) for 
generating and transmitting a first transmission signal containing a first interfering component, caused by the noise (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise ”), and for 
generating and transmitting, simultaneously or in a temporally overlapping manner (Brosche 0090 “transmitters 101', 101'' are synchronized”), at least one 
second transmission signal containing a second interfering component, caused by the noise, signal (Brosche 0103 “The transmitted signal 220 or output signal 220 from the such that 
phase shifts and/or frequency shifts which result from the interfering components (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise from the first oscillator PLL.sub.1.”) can be at least partially 
compensated for during a further processing and evaluation of the transmission signals (Brosche 0115 “The low-pass filter 203 [which is before transmission fig. 2a] is used to suppress undesirable harmonics”; 0204 “phase noise and the phase error essentially being compensated for and suppressed ”). 

Regarding claim 13, The device according to claim 12. 
Brosche further teaches comprising a measurement signal generating means for generating a first (sm1(t)) measurement signal from the first transmission signal and a first reception signal, which is based on a reflection of the first transmission signal, and for generating at least one second (s2(t)) measurement signal from the second transmission signal and a second reception signal, which is based on a reflection of the second transmission signal (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”.; [first and second transmit signals correspond to signal 220 since multiple transmit/receive modules exist as described in claim 12.]). 

Regarding claim 15, The device according to claim 12.
Brosche further teaches wherein the first transmission signal has a first factor which is complex conjugate to a second factor of the second transmission signal (s2(t)) (Brosche 0069 “The result of the further processing in the receiver 107 may be a complex-value reflection or transmission factor or a complex-value S parameter.”). 

Regarding claim 16, The device according to claim 12.
Brosche further teaches wherein the transceiving unit comprises a transmitting antenna (TX) and a receiving antenna (RX) (Brosche fig. 1a “TX” and “RX”), wherein the 
transmitting antenna (TX) transmits the first and second signal and the receiving antenna (RX) receives the first and second reflected signal (Brosche fig. 1; 0088 “The transmitted signal TX' propagates over the reflection path 120 and the scatter path 121. This means that the reflected transmitted signal TX' is received both as a reflection received signal RX'”),  
or wherein the transceiving unit comprises a joint transmitting/receiving antenna (TX/RX), wherein the joint transmitting/receiving antenna (TX/RX) transmits the first signal (s1(t)) and receives the first reflected signal (sj( t-𝜏)) and transmits the second signal (s(t)) and receives the second reflected signal (s2(t-T)). 

Regarding claim 17, The device according to claim 12.
Brosche further teaches wherein the measurement signal generating means comprises one or more mixers (Ml, M2; MRX; TM) for generating the first measurement signal (sm1(t)) from the first transmission signal (s1(t)) and the first reception signal (s1( t-𝜏)) by mixing, and/or for generating the second measurement signal (s2(t)) from the second transmission signal (s2(t)) and the second reception signal (s2(t-𝜏)) by mixing (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”.; [first and second transmit signals correspond to signal 220 since multiple transmit/receive modules exist as described in claim 12. A plurality of mixers are shown in fig. 2a and 4a]). 

Regarding claim 18, The device according to claim 12. Brosche further teaches wherein the measurement signal generating means comprises a first measurement signal generating unit, in particular a first mixer (Ml), and a second measurement signal generating unit, in particular a second mixer (M2) mixing (Brosche fig. 2a “M2”), wherein the 
first measurement signal generating unit generates the first measurement signal, in particular by mixing, and the second measurement signal generating unit generates the second measurement signal, in particular by mixing (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”. [“220” corresponds to the first and second transmit signal, “RX” corresponds to the first and second reception signal and “fIF1” corresponds to a first and second measurement signal as explained in claim 12.]), 
or wherein the measurement signal generating means comprises a joint measurement signal generating unit, in particular a joint mixer (MRX, TX), wherein the joint measurement signal generating unit generates the first measurement signal, in particular by mixing, and generates the second measurement signal, in particular by mixing. 

Regarding claim 19, The device according to claim 12, further including an 
HF generator (LO) for generating a base HF signal for the first and second transmission signal or for the first (sm1(t)) and the second (s2(t)) measurement signal (Brosche 0099 "In FIG. 2a, the first reference signal 221 is produced, inter alia, by mixing the two output signals 220, 221 from the PLLs PLLl, PLL2 or the frequency generators PLLl, PLL2." ; 0112 “2 GHz signal actually achieves a resolution of 7.5 cm” [The PLLs correspond to a high frequency generator]; 0104 “mixer M1 results in the mixer signal 210”). 

Regarding claim 20, The device according to claim 12, further including a first modulation generator (Gl), on the output of which the first transmission signal or first measurement signal (sm1(t)) is based, and a second modulation generator (G2), on the output of which the second transmission signal or second measurement signal (sm2(t)) is based (Brosche fig. 2a “M2”; [Mixer M2 corresponds to a modulation generator because a mixer modulates signals. Furthermore, Mixer M2 is on the output of transmit signal 220. Mixer M2 corresponds to the plurality of mixers G1 and G2 and transmit signal 220 corresponds to a first and second transmission signal as expressed in claim 12.]), 
or by a joint modulation generator (G), on the output of which the first transmission signal or first measurement signal (sm1(t)) and the second transmission signal or second measurement signal (sm2(t)) are based. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (US-20120200453 ) in view of Calderbank et al. (US PAT 7623064  hereinafter Calderbank).


Regarding claim 3, Brosche teaches The method according to claim 2. 
Brosche further teaches wherein a first interfering component, resulting from the noise, of the first measurement signal (sm1(t)) and a second interfering component, resulting from the noise, of the second measurement signal (sm2(t)) are (Brosche 0069 “The result of the further processing in the receiver 107 may be a complex-value reflection or transmission factor or a complex-value S parameter.”). 
Brosche does not explicitly teach complex conjugate to one another.
However, in a related field of endeavor, Calderbank teaches complex conjugate to one another (Calderbank eq. 1; 3:30-42 “That is, given symbols c1 and c2, two antennas, and two time slots, signals c1 and c2 are transmitted by the first and second antenna, respectively, in the                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    2 and                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 are transmitted by the first and second antenna, respectively, in the second time slot. The bar over a symbol, (                         
                            
                                
                                    *
                                
                                ¯
                            
                        
                     ), represents the complex conjugate operand. That is, signal                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 is the complex conjugate of signal c1”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the FMCW modulation method of Brosche with the radar system of Calderbank for the advantage of detecting coherent and non-coherent signals in a remarkably simplified manner (Calderbank 3:17-31).

Regarding claim 4, Brosche teaches The method according to claim 1. 
Brosche further teaches wherein the first transmission signal has a first factor which is 2(t)) (Brosche 0069 “The result of the further processing in the receiver 107 may be a complex-value reflection or transmission factor or a complex-value S parameter.”). 
Brosche does not explicitly teach complex conjugate.
However, in a related field of endeavor, Calderbank teaches complex conjugate (Calderbank eq. 1; 3:30-42 “That is, given symbols c1 and c2, two antennas, and two time slots, signals c1 and c2 are transmitted by the first and second antenna, respectively, in the first time slot, and signals -                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    2 and                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 are transmitted by the first and second antenna, respectively, in the second time slot. The bar over a symbol, (                         
                            
                                
                                    *
                                
                                ¯
                            
                        
                     ), represents the complex conjugate operand. That is, signal                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 is the complex conjugate of signal c1”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the FMCW modulation method of Brosche with 
	
Regarding claim 5, Brosche teaches The method according to claim 1. 
Brosche further teaches wherein the first transmission signal (s-1(t)) has at least one frequency ramp with a first slope (Brosche 0070 “A stepped modulation signal may be used as the transmitted signal Tx, whose modulation frequency profile 300 is illustrated in FIG. 3. ”) and the 
second transmission signal (s2(t)) has at least one frequency ramp with a second slope (See above reference 0070. Fig. 1a shows parallel UWB systems corresponding to a plurality of transmission signals and thus a plurality of frequency ramps and slopes.), wherein the 
first slope has a 
an amount of the first and second slope is preferably at least 

Brosche does not explicitly teach first slope has a different sign than the second slope, wherein 
an amount of the first and second slope is preferably at least substantially equal
However, in a related field of endeavor, Calderbank teaches first slope has a different sign than the second slope, wherein an amount of the first and second slope is preferably at least substantially equal (Calderbank eq. 1; 3:30-42 “That is, given symbols c1 and c2, two antennas, and two time slots, signals c1 and c2 are transmitted by the first and second antenna, respectively, in the first time slot, and signals -                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    2 and                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 are transmitted by the first and second                         
                            
                                
                                    *
                                
                                ¯
                            
                        
                     ), represents the complex conjugate operand. That is, signal                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 is the complex conjugate of signal c1”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the FMCW modulation method of Brosche with the radar system of Calderbank for the advantage of detecting coherent and non-coherent signals in a remarkably simplified manner (Calderbank 3:17-31).

Regarding claim 14, The device according to claim 13, wherein a first interfering component, resulting from the noise, of the first measurement signal (sm1(t)) and a second interfering component, resulting from the noise, of the second measurement signal (sm2(t)) (Brosche 0103 “The transmitted signal 220 or output signal 220 from the PLL.sub.1 may have first phase noise ”; 0164 “The errors in the intermediate-frequency signal 401”; [Errors correspond to noise and the IF signal 401 is the result of mixing the received and transmitted signal as shown in fig. 4a and thus corresponds to a first and second measurement signal.]) are 
Brosche Does not explicitly teach 
However, in a related field of endeavor, Calderbank teaches complex conjugate to one another (Calderbank eq. 1; 3:30-42 “That is, given symbols c1 and c2, two antennas, and two time slots, signals c1 and c2 are transmitted by the first and second antenna, respectively, in the first time slot, and signals -                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    2 and                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 are transmitted by the first and second antenna, respectively, in the second time slot. The bar over a symbol, (                         
                            
                                
                                    *
                                
                                ¯
                            
                        
                     ), represents the complex conjugate operand. That is, signal                         
                            
                                
                                    c
                                
                                ¯
                            
                        
                    1 is the complex conjugate of signal c1”) 
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brosche (US-20120200453 ) in view of Calderbank et al. (US PAT 7623064  hereinafter Calderbank) and in further view of Yamanouchi (US-20210149034).

Regarding claim 6, Brosche teaches The method according to claim 1. 
Brosche further teaches wherein a base HF signal (Brosche 0104 “mixer M1 results in the mixer signal 210”) for the 
first (smi(t)) and second (sm(t)) measurement signal or for the first (s1(t)) and second (s2(t)) transmission signal (Brosche fig. 2a transmit signal “220” and reception signal “RX” are mixed at “M2” to product the measurement signal “fIF1”.; [signal “220” corresponds to the first and second transmit signal.]) is 
Brosche does not explicitly teach generated by the same HF generator (LO).
However, in a related field of endeavor, Yamanouchi teaches generated by the same HF generator (LO) (Yamanouchi 0099 “Specifically, in the example of FIG. 3, the transmitting unit 1101 is provided with one oscillator 1201 and a plurality of transmitting antennas 1202.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the FMCW modulation method of Brosche with the object detection method and system of Yamanouchi for the advantage of improving the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Mayer et al. (US-20210072349) discloses “A method for monitoring an FMCW radar sensor and an FMCW radar sensor, including multiple local oscillators. In the method, a first local oscillator signal of a first local oscillator of the local oscillators is mixed in a mixer with a second local oscillator signal of a second local oscillator of the local oscillators to form a baseband signal. The baseband signal is evaluated. A fault is detected due to a result of the evaluation. Methods for monitoring an FMCW radar sensor and an FMCW radar sensor including multiple high frequency components are described which each include a transceiver part for outputting a transmit signal to at least one antenna assigned to the high frequency component and for receiving a receive signal from at least one antenna assigned to the high frequency component. (See abstract).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL ABDULLAH SIDDIQUEE whose telephone number is (571) 272-3896. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISMAAEEL A. SIDDIQUEE/Examiner, Art Unit 3648                                               
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648